Case 3:18-cv-02756-GPC-WVG Document 21 Filed 07/02/19 PageID.171 Page 1 of 13



    1   Abbas Kazerounian, Esq. (SBN 249203)
        ak@kazlg.com
    2   Veronica Cruz, Esq. (SBN 318648)
        veronica@kazlg.com
    3   KAZEROUNI LAW GROUP, APC
        245 Fischer Avenue, Unit D1
    4   Costa Mesa, CA 92626
        Telephone: (800) 400-6808
    5   Facsimile: (800) 520-5523
    6   Corey P. Hanrahan, Esq. (SBN 256835)
        corey@hanrahanfirm.com
    7   THE HANRAHAN FIRM
        402 West Broadway, Suite 1760
    8   San Diego, California 92101
        Telephone: (619) 377-6522
    9   Facsimile: (619) 377-6662
   10   Attorneys for Plaintiff,
        JESSE BANAGA
   11
   12                         UNITED STATES DISTRICT COURT
   13                     SOUTHERN DISTRICT OF CALIFRONIA
   14
   15   JESSE BANAGA, Individually And On          Case No.: 3:18-cv-02756-GPC-WVG
        Behalf Of All Others Similarly Situated, 8
   16                                              SECOND AMENDED CLASS
                                                   ACTION COMPLAINT FOR
   17               Plaintiffs,                    VIOLATIONS OF:
   18                                                     1. FAMILY AND MEDICAL
                         v.
   19                                                        LEAVE ACT [29 U.S.C. §§ 2601,
        GOVERNMENT EMPLOYEES                                 et seq.]; and
   20                                                     2. CALIFORNIA FAMILY RIGHTS
        INSURANCE COMPANY,
   21                                                        ACT [CAL. GOV’T CODE §
                     Defendant.                              12945.2];
   22
   23                                                     [JURY TRIAL DEMANDED]
   24
   25
   26
   27
   28

                              SECOND AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                                                      1
Case 3:18-cv-02756-GPC-WVG Document 21 Filed 07/02/19 PageID.172 Page 2 of 13



    1                                      INTRODUCTION
    2         1.     Plaintiff JESSE BANAGA (“Mr. Banaga” or “Plaintiff”) brings this
    3   Second Amended Class Action Complaint for damages, injunctive relief, and any
    4   other available legal or equitable remedies, resulting from the illegal actions of
    5   defendant       GOVERNMENT            EMPLOYEES            INSURANCE            COMPANY
    6   (“Defendant”     or   “GEICO”)        in   intentionally     and    willfully   interfering,
    7   discriminating, and retaliating against Plaintiff in violation of the Family and
    8   Medical Leave Act, 29 U.S.C. §§ 2601, et seq. (“FMLA”) and the California
    9   Family Rights Act, Cal. Gov’t Code § 12945.2 (“CFRA”).
   10         2.     Plaintiff alleges as follows upon personal knowledge as to himself and
   11   his own acts and experiences, and, as to all other matters, upon information and
   12   belief, including investigation conducted by his attorneys.
   13         3.     The FMLA was enacted to balance the demands of the workplace
   14   with the needs of families, to promote the stability and economic security of
   15   families, and to promote national interests in preserving family integrity. 29 U.S.C.
   16   § 2601(b)(1).
   17         4.     Like the FMLA, the CFRA was enacted to provide employees with
   18   the right to take job-protected medical and family care leave. Cal. Gov’t Code §
   19   12945.2(c)(2).
   20         5.     Plaintiff brings this case as a class action seeking damages for himself
   21   and all others similarly situated.
   22                EXHAUSTION OF ADMINISTRATIVE REMEDIES
   23         6.     On or about June 26, 2018, Plaintiff filed his charge of discrimination
   24   and retaliation with the Equal Employment Opportunity Commission (“EEOC”)
   25   and the California Department of Fair Employment & Housing (“DFEH”).
   26         7.     On September 10, 2018, Plaintiff received a “Right to Sue Letter,”
   27   from the EEOC, attached hereto as Exhibit “A.”
   28         8.     Attached hereto as Exhibit “B” is Plaintiff’s “Notice to Complainant

                              SECOND AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                                                      2
Case 3:18-cv-02756-GPC-WVG Document 21 Filed 07/02/19 PageID.173 Page 3 of 13



    1   of Right to Sue” issued by the DFEH.
    2                                JURISDICTION AND VENUE
    3          9.     This Court has federal question jurisdiction pursuant to 28 U.S.C.
    4   § 1331 because this case arises out of the FMLA, 29 U.S.C. §§ 2601, et seq., which
    5   is a federal statute.
    6          10.    This Court has supplemental jurisdiction of the CFRA pursuant to 28
    7   U.S.C. § 1367(a).
    8          11.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b)(2)
    9   because (i) the events giving rise to Plaintiff’s claims occurred in this District; (ii)
   10   Plaintiff resides in this District; and (iii) Defendant transacts business within this
   11   District.
   12          12.    Upon information and belief, Defendant regularly and continuously
   13   conducts business within this District, and thus, personal jurisdiction is established.
   14                                             PARTIES
   15          13.    Plaintiff, at all times mentioned herein, is and was a resident of the
   16   County of San Diego, in the State of California.
   17          14.    Plaintiff is informed and believes and thereon alleges that Defendant
   18   is a Maryland corporation doing business in the State of California, County of San
   19   Diego.
   20          15.    Defendant is an “employer” as defined by 29 U.S.C. § 2611(4). At all
   21   times relevant, Defendant engaged in commerce or in any industry or activity
   22   affecting commerce, and employed 50 or more employees for each working day
   23   during each of 20 or more calendar workweeks in the current or proceeding
   24   calendar year.
   25          16.    Defendant is an “employer” as defined by 2 Cal. Code Reg. §
   26   11087(d)(1). At all times relevant, Defendant employed 50 or more employees for
   27   each working day during each of 20 or more calendar workweeks in the current or
   28   preceding year.

                                SECOND AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                                                        3
Case 3:18-cv-02756-GPC-WVG Document 21 Filed 07/02/19 PageID.174 Page 4 of 13



    1         17.    Defendant is a covered “employer” as defined by Cal. Gov’t Code §
    2   12926(d) because it regularly employs five or more persons for each working day
    3   in any 20 consecutive calendar weeks in the current and/or previous calendar year.
    4                              FACTUAL ALLEGATIONS
    5         18.    Plaintiff re-alleges and incorporates by reference each and every
    6   allegation contained in the preceding paragraphs as though fully set forth herein.
    7         19.    Plaintiff began his employment with GEICO on or about April 30,
    8   2001 as a Customer Service Representative.
    9         20.    In January 10, 2015, Plaintiff was transferred to the Sales Department
   10   where he worked as a Sales Representative.
   11         21.    In 2017, Plaintiff began experiencing acute stress and anxiety.
   12         22.    As a result, in or around February 28, 2017, Plaintiff filed for
   13   intermittent leave as permitted under the FMLA and the CFRA. Under the FMLA
   14   and the CFRA, intermittent leave is qualifying leave taken in separate blocks of
   15   time due to a single qualifying reason.
   16         23.    Plaintiff’s request for intermittent leave was subsequently granted by
   17   GEICO and Plaintiff began taking intermittent FMLA/CFRA leave as requested by
   18   his physician, who authorized Plaintiff to take at least 3 days off per month until
   19   February 28, 2018.
   20         24.    From in or around February 28, 2017 to in or around January of 2018
   21   Plaintiff utilized his intermittent leave. Under the FMLA and the CFRA, only the
   22   leave actually taken is counted toward the total 12-week leave entitlement.
   23         25.    During Plaintiff’s employment with GEICO, he performed his job
   24   duties in a capable and competent manner.
   25         26.    GEICO utilized a specific calculation to determine employee pay
   26   entitlement for individuals in the Sales Department, and likely other departments.
   27   During Plaintiff’s employment with Defendant, Defendant utilized a rating system
   28   referred to as the “Power Selling Ratio” (“PSR”) score. The PSR score is directly

                             SECOND AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                                                     4
Case 3:18-cv-02756-GPC-WVG Document 21 Filed 07/02/19 PageID.175 Page 5 of 13



    1   impacted by an employee’s attendance during the selling period.
    2            27.   Importantly, GEICO does not make adjustments to employees’ PSR
    3   scores (or any factors that go into the calculation) to factor in protected leaves,
    4   such as leave pursuant to the FMLA and/or the CFRA. Therefore, performance
    5   standards are directly and negatively impacted by protected leaves, such as those
    6   pursuant to the FMLA and the CFRA, including intermittent leaves.
    7            28.   Defendant sets a “quota” at, or near, the beginning of a selling period
    8   for individuals in Defendant’s Sales Department, and likely other departments
    9   (e.g., an employee is expected to sell 80 policies over the course of the month).
   10   This quota is the same for all employees and is not set specifically for any certain
   11   employee or category of employees (therefore, employees on protected leaves are
   12   measured against the same quota as those employees not on protected leaves). An
   13   employee’s performance is then measured against that quota. Plaintiff is informed
   14   and believes and thereon alleges that an employee’s performance compared to the
   15   quota is wrongfully utilized to make employment decisions, like promotions and
   16   demotions.
   17            29.   The PSR score is a factor that considers the number of policies an
   18   employee sells compared to the number of policies sold by other of Defendant’s
   19   employees. Therefore, the person with the greatest number of policies sold during
   20   a selling period will have the highest PSR score, and the person with the least
   21   number of policies sold during that same selling period will have the lowest PSR
   22   score.
   23            30.   Therefore, there is a direct correlation between the number of days
   24   that an employee works and both factors that Defendant relies on to determine
   25   performance, which is then used in making employment related decisions, like
   26   promotions and demotions.
   27            31.   First, the number of days that an employee works is directly related to
   28   the likelihood of selling policies above the set quota. If an employee is on

                              SECOND AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                                                      5
Case 3:18-cv-02756-GPC-WVG Document 21 Filed 07/02/19 PageID.176 Page 6 of 13



    1   protected leave, including intermittent leave, pursuant to the FMLA and/or CFRA
    2   for a large portion of a month, despite it being protected leave, it is highly unlikely
    3   (if not impossible) for the employee to reach quota. As stated herein, although
    4   Defendant could factor in the employee’s protected leave to prorate the quota, it
    5   does not. Therefore, employees who are on protected leave pursuant to FMLA
    6   and/or the CFRA are being negatively impacted by Defendant’s rigid, set quota.
    7         32.    Second, the number of days that an employee works is also directly
    8   related to the likelihood of a high PSR score. Once again, while Defendant has the
    9   ability to factor in protected leaves into the PSR score calculation, it does not.
   10   Therefore, pursuant to Defendant’s implementation and calculation of the PSR
   11   score, employees who are on protected leaves, including intermittent leaves
   12   pursuant to the FMLA and/or the CFRA, suffer negative impacts to their PSR
   13   scores.
   14         33.    Sometime in July 2017, Plaintiff met with his supervisor, Julie Parker
   15   (“Mr. Parker”), to discuss his PSR score and sales quota. During this meeting,
   16   Plaintiff informed Ms. Parker that he would be unable to meet the sales quota due
   17   to his taking of FMLA and CFRA leave.
   18         34.    On or around August 7, 2017, Defendant issued a “warning” to
   19   Plaintiff for failure to meet his sales quota despite the fact that just a month before
   20   Plaintiff had informed Ms. Parker of his inability to meet the sales quota as a result
   21   of his medical intermittent leave of absences.
   22         35.    On or around August 9, 2017, Defendant demoted Plaintiff from his
   23   position as a Sales Representative to Customer Service Representative because
   24   Plaintiff was “not cut out for sales” due to Plaintiff’s inability to meet the sales
   25   quota as a result of Plaintiff’s decreased performance based on his use of
   26   intermittent FMLA/CFRA leave during the preceding approximately six (6) month
   27   period.
   28   ///

                             SECOND AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                                                     6
Case 3:18-cv-02756-GPC-WVG Document 21 Filed 07/02/19 PageID.177 Page 7 of 13



    1         36.    As of August 9, 2017, Plaintiff had not exhausted his FMLA/CFRA
    2   leave entitlement.
    3         37.    Plaintiff believes and thereon alleges that this adverse employment
    4   action constitutes a violation of the FMLA and the CFRA because Defendant used
    5   the taking of FMLA and CFRA leave as a negative factor in employment
    6   decisions.
    7         38.    In demoting Plaintiff due to his inability to meet the sales quota,
    8   Defendant is making the use of protected leaves, including intermittent leaves, a
    9   negative factor in Plaintiff’s, and other employees’, employment actions (up to and
   10   including demotions and terminations).
   11                           CLASS ACTION ALLEGATIONS
   12         39.    Plaintiff brings this action on behalf of himself and all others similarly
   13   situated (the “Classes”).
   14         40.    Plaintiff represents, and is a member of the following Classes:
   15
   16
              FMLA Class

   17         All current and former employees of Defendant Government
   18         Employees Insurance Company who were in a role that utilized quotas
              and PSR scores that took leave pursuant to the Family and Medical
   19         Leave Act (“FMLA”) and who were retaliated against for taking
   20         FMLA leave within the three years prior to the filing of this
              Complaint.
   21
   22         CFRA Class

   23         All current and former employees of Defendant Government
   24         Employees Insurance Company employed in California who were in a
              role that utilized quotas and PSR scores that took leave pursuant to the
   25         California Family Rights Act (“CFRA”) and who were retaliated
   26         against for taking CFRA leave within one year prior to the filing of
              this Complaint.
   27
   28         41.    Plaintiff does not know the number of members in the Classes, but

                             SECOND AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                                                     7
Case 3:18-cv-02756-GPC-WVG Document 21 Filed 07/02/19 PageID.178 Page 8 of 13



    1   believes the Class members number in the thousands, if not more. Thus, this
    2   matter should be certified as a class action to assist in the expeditious litigation of
    3   this matter.
    4         42.      Plaintiff and members of the Classes were harmed by the acts of
    5   Defendant in at least the following ways: Defendant, either directly or through its
    6   agents, interfered with employees’ rights to take FMLA/CFRA leave, including
    7   intermittent leave, and retaliated and discriminated against its employees for taking
    8   FMLA/CFRA leave, thereby causing Plaintiff and the Class members damages.
    9         43.      This suit seeks only damages and injunctive relief for recovery of
   10   economic injury on behalf of the Classes and it expressly is not intended to request
   11   any recovery for personal injury and claims related thereto. Plaintiff reserves the
   12   right to expand the Classes definition to seek recovery on behalf of additional
   13   persons as warranted as facts are learned in further investigation and discovery.
   14         44.      Numerosity. The joinder of the Class members is impractical and the
   15   disposition of their claims in the class action will provide substantial benefits both
   16   to the parties and to the court. The Classes can be identified through Defendant’s
   17   employment records.
   18         45.      Existence and Predominance of Common Questions of Law and
   19   Fact. There is a well-defined community of interest in the questions of law and
   20   fact involved affecting the parties to be represented. The questions of law and fact
   21   to the Classes predominate over questions which may affect individual Class
   22   members, including the following:
   23               a. Whether, within the three years prior to the filing of this Class
   24                  Complaint, Defendant retaliated against Plaintiff and Class Members
   25                  for requesting and taking FMLA leave, including intermittent leave;
   26               b. Whether, within one year prior to the filing of this Class Complaint,
   27                  Defendant retaliated against Plaintiff and Class Members for
   28                  requesting and taking CFRA leave, including intermittent leave;

                              SECOND AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                                                      8
Case 3:18-cv-02756-GPC-WVG Document 21 Filed 07/02/19 PageID.179 Page 9 of 13



    1               c. Whether the PSR score is directly impacted by an employee’s
    2                  attendance during the selling period;
    3               d. Whether Defendant makes adjustments to employees’ PSR scores to
    4                  factor in FMLA and/or CFRA leave;
    5               e. Whether Defendant’s compensation considerations and performance
    6                  standards are negatively impacted by FMLA and/or CFRA leave;
    7               f. Whether Defendant’s conduct was willful;
    8               g. Whether Plaintiff and the members of the Classes were damaged
    9                  thereby, and the extent of damages for such violations;
   10               h. Whether Defendant should be enjoined from engaging in such
   11                  conduct in the future; and
   12               i. Whether Plaintiff and the Class members are entitled to any other
   13                  relief.
   14         46.      Typicality. As a person who failed to meet his quota or suffered a
   15   negative impact to his PSR score for taking FMLA/CFRA intermittent leave,
   16   Plaintiff is asserting claims that are typical of the Classes. Plaintiff will fairly and
   17   adequately represent and protect the interests of the Classes in that Plaintiff has no
   18   interests antagonistic to any member of the Classes.
   19         47.      Plaintiff and the members of the Classes have all suffered irreparable
   20   harm as a result of Defendant’s unlawful and wrongful conduct. Absent a class
   21   action, the Classes will continue to face the potential for irreparable harm. In
   22   addition, these violations of law will be allowed to proceed without remedy and
   23   Defendant will likely continue such illegal conduct. Because of the size of the
   24   individual Class member’s claims, few, if any, Class members could afford to seek
   25   legal redress for the wrongs complained of herein.
   26         48.      Adequacy of Representation. Plaintiff will fairly and adequately
   27   represent and protect the interests of other members of the Classes in that Plaintiff
   28   has no interests antagonistic to any member of the Classes. Further, Plaintiff has

                                 SECOND AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                                                         9
Case 3:18-cv-02756-GPC-WVG Document 21 Filed 07/02/19 PageID.180 Page 10 of 13



    1   retained counsel experienced in handling class action claims and claims involving
    2   violations of employment rights.
    3         49.    Superiority. A class action is a superior method for the fair and
    4   efficient adjudication of this controversy. Class-wide damages are essential to
    5   induce Defendant to comply with the FMLA and CFRA. The interest of Class
    6   members in individually controlling the prosecution of separate claims against
    7   Defendant is small because the damages in an individual action for violation of
    8   FMLA and CFRA may be minimal. Management of these claims is likely to
    9   present significantly fewer difficulties than those presented in many class claims.
   10         50.    Defendant has acted on grounds generally applicable to the Classes,
   11   thereby making appropriate final injunctive relief and corresponding declaratory
   12   relief with respect to the Classes as a whole.
   13                              FIRST CAUSE OF ACTION
   14                    THE FAMILY AND MEDICAL LEAVE ACT
   15                                [29 U.S.C. §§ 2601, et seq.]
   16         51.    Plaintiff re-alleges and incorporates by reference each and every
   17   allegation contained in the preceding paragraphs as though fully set forth herein.
   18         52.    An employer is prohibited from interfering with, or retaliating or
   19   discriminating against an employee for having exercised or attempted to exercise
   20   any FMLA right. 29 U.S.C. §§ 2601, et seq.
   21         53.    Defendant is an “employer” covered by the FMLA, pursuant to 29
   22   U.S.C. § 2611(4).
   23         54.    Plaintiff was entitled to leave under the FMLA, pursuant to 29 CFR
   24   825.114.
   25         55.    Defendant engaged in prohibited conduct under the FMLA by
   26   interfering, discriminating, and retaliating against Plaintiff and Class Members for
   27   having exercised their FMLA rights.
   28         56.    As a direct, foreseeable, and proximate result of Defendant’s conduct,

                             SECOND AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                                                    10
Case 3:18-cv-02756-GPC-WVG Document 21 Filed 07/02/19 PageID.181 Page 11 of 13



    1   Plaintiff and Class Members have sustained and continue to sustain substantial
    2   employment benefits and employment opportunities, and Plaintiff and Class
    3   Members have suffered other economic losses in an amount to be determined at
    4   trial.
    5            57.   As a direct, foreseeable, and proximate result of Defendant’s conduct,
    6   Plaintiff and Class Members have suffered and continue to suffer humiliation,
    7   emotional distress, loss of reputation, and mental and physical pain and anguish, all
    8   to Plaintiff and Class Members’ damages to in a sum to be established according to
    9   proof.
   10            58.   As a result of Defendant’s deliberate, outrageous, despicable conduct,
   11   Plaintiff and Class Members are entitled to recover punitive and exemplary
   12   damages in an amount commensurate with Defendant’s wrongful acts and
   13   sufficient to punish and deter future similar reprehensible conduct.
   14            59.   In addition to such other damages as may properly be recovered
   15   herein, Plaintiff and Class Members are entitled to recover prevailing party
   16   attorneys’ fees, expert witness fees, and costs pursuant to 29 U.S.C. § 2617(a)(3).
   17                              SECOND CAUSE OF ACTION
   18                         CALIFORNIA FAMILY RIGHTS ACT
   19                                [Cal. Gov’t Code § 12945.2]
   20            60.   Plaintiff re-alleges and incorporates by reference each and every
   21   allegation contained in the preceding paragraphs as though fully set forth herein.
   22            61.   Plaintiff was eligible for medical leave. Plaintiff worked for
   23   Defendant for more than 12-months, and had worked more than 1,250 hours in the
   24   previous 12-month period. Additionally, at the time that Plaintiff requested leave
   25   pursuant to the CFRA, Defendant employed more than 50 employees within a 75-
   26   mile radius of Plaintiff’s worksite.
   27            62.   Defendants refused to grant Plaintiff his full leave entitlement under
   28   the CFRA. Instead, Defendant demoted Plaintiff’s after approximately six (6)

                              SECOND AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                                                     11
Case 3:18-cv-02756-GPC-WVG Document 21 Filed 07/02/19 PageID.182 Page 12 of 13



    1   months on intermittent CFRA leave.
    2         63.    As a direct, foreseeable, and proximate result of Defendant’s conduct,
    3   Plaintiff has sustained and continues to sustain substantial losses in earnings,
    4   employment benefits, employment opportunities, and Plaintiff has suffered other
    5   economic losses in an amount to be determined at trial.
    6         64.    As a direct, foreseeable, and proximate result of Defendant’s conduct,
    7   Plaintiff has suffered and continues to suffer humiliation, emotional distress, loss
    8   of reputation, and mental and physical pain and anguish, all to Plaintiff’s damages
    9   to in a sum to be established according to proof.
   10         65.    As a result of Defendant’s deliberate, outrageous, despicable conduct,
   11   Plaintiff is entitled to recover punitive and exemplary damages in an amount
   12   commensurate with Defendant’s wrongful acts and sufficient to punish and deter
   13   future similar reprehensible conduct.
   14         66.    In addition to such other damages as may properly be recovered
   15   herein, Plaintiff is entitled to recover prevailing party attorneys’ fees and costs
   16   pursuant to Government Code § 12965(b).
   17                                 PRAYER FOR RELIEF
   18   WHEREFORE, Plaintiff respectfully requests the Court to grant Plaintiff and the
   19   Class the following relief against Defendant:
   20            • Certify the Class as requested herein;
   21            • Appoint Plaintiff to serve as the Class Representative in this matter;
   22            • Appoint Plaintiff’s Counsel as Class Counsel in this matter; and
   23            • Any such further relief as may be just and proper.
   24   In addition, Plaintiff prays for the following relief:
   25            •   For compensatory damages, including back pay, front pay, and other
   26                monetary relief, in an amount according to proof;
   27            •   For special damages in an amount according to proof;
   28            •   For mental and emotional distress damages;

                             SECOND AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                                                    12
Case 3:18-cv-02756-GPC-WVG Document 21 Filed 07/02/19 PageID.183 Page 13 of 13



    1           •   For punitive damages in an amount necessary to make an example of
    2               and to punish Defendant, and to deter future similar misconduct;
    3           •   For costs of suit, including attorneys’ fees as permitted by law,
    4               including those permitted by 29 U.S.C. § 2617(a)(3) and Cal. Gov’t
    5               Code § 12965(b);
    6           •   For an award of interest, including prejudgment interest, at the legal
    7               rate as permitted by law;
    8           •   For injunctive relief; and
    9           •   For such other and further relief as the Court deems proper and just
   10               under all the circumstances.
   11                                      TRIAL BY JURY
   12      67. Pursuant to the Seventh Amendment to the Constitution of the United States
   13         of America, Plaintiff is entitled to, and demands, a trial by jury.
   14
   15
        Dated: July 2, 2019                       KAZEROUNI LAW GROUP, APC
   16

   17                                             By: s/ABBAS KAZEROUNIAN
   18                                             Abbas Kazerounian, Esq.
                                                  Attorneys for Plaintiff,
   19                                             JESSE BANAGA
   20                                             E-mail: ak@kazlg.com

   21
   22
   23
   24
   25
   26
   27
   28

                              SECOND AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                                                     13
